            Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                :       CRIMINAL NO. 09-361-1
                                                        :
        v.                                              :
                                                        :
MAHN HUU DOAN                                           :

                                       MEMORANDUM OPINION
Savage, J.                                                                                 August 11, 2021

        Moving for a reduction of sentence under the compassionate release statute, 18

U.S.C. § 3582(c)(1)(A), Mahn Huu Doan, a prisoner at FCI Fairton, contends that his

serious medical conditions in light of the COVID-19 pandemic constitute extraordinary

and compelling reasons warranting a reduction of his sentence. 1 Doan claims that he is

not a danger to the community, citing his participation in over twenty courses, his

placement in FCI Fairton’s minimum security camp, his work assignment as head orderly

for the camp and his clear disciplinary record over the past four years as evidence of his

rehabilitation. 2 The government argues that the pandemic and his compromised health

do not support a reduction in sentence because Doan is fully vaccinated and his medical

conditions are well-controlled with medication and treatment in prison. 3 The government

also argues that Doan poses a danger to the community because of the nature and

seriousness of his offense, his past non-compliance with pretrial release and his

disciplinary record while incarcerated. 4


        1  Def.’s Mot. to Red. or Mod. Sent. at 3, 7-8, 12-13 (ECF No. 172); Def.’s Am. App. to Mod. Sent.
at 3, 10, 14-15, 27-28 (ECF No. 180).

        2   Def.’s Mot. to Red. or Mod. Sent. at 9-10, 13; Def.’s Am. App. at 14, 35-37.

        3 Govt. Supp. Resp. in Opp. to Def.’s Mot. to Red. Sent. at 4 (ECF No. 182); Govt. Second Supp.

Resp. to Def.’s Mot. to Red. Sent. at 1-2 (ECF No. 201).

        4   Govt. Supp. Resp. at 17.
             Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 2 of 7




        Doan pled guilty to conspiracy to commit murder-for-hire. 5 His total offense level

was 29 and his criminal history was category III. The sentencing guidelines range was

108 to 135 months. He was sentenced to 82 months to run consecutively to a 151-month

prison sentence he was already serving for mortgage fraud and related offenses. 6 Doan

had initiated his murder-for-hire scheme while on pretrial release pending sentencing in

the mortgage fraud case. 7

        Doan is 52 years old. 8 He suffers from, among other conditions, anemia,

hyperlipidemia, pre-diabetes, hypertension and acute bronchitis. 9 He is a former

smoker. 10 He tested positive for COVID-19 on December 29, 2021 and has since

recovered. 11 He received the first dose of the Moderna vaccine on May 12, 2021, and the

second dose on June 11, 2021. 12

        Because Doan has recovered from COVID-19 and is fully vaccinated, we find that

the circumstances of the pandemic together with his health conditions do not constitute

an extraordinary and compelling reason warranting release. Therefore, we shall deny his

motion for a sentence reduction under the compassionate release statute.




        5   Govt. Resp. in Opp. to Def.’s Mot. to Red. Sent. at 2 (ECF No. 174).
        6   Id.

        7   Id.

        8   Bureau of Prisons Health Services Records at 2 (ECF No. 183) (“BOP Records Volume 1”).
        9Id. at 2, 3, 6, 9, 12-16, 18-20, 24, 26-28; Bureau of Prisons Health Services Records at 62, 111,
141, 151, 208 (ECF No. 185) (“BOP Records Volume 2”).

        10   BOP Records Vol. 1 at 2.
        11   BOP Records Vol. 2 at 108, 110.

        12   Govt. Second Supp. Resp. at 1-2.

                                                      2
        Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 3 of 7




                                       Discussion

      A court may reduce a defendant’s sentence, after considering the factors set forth

in 18 U.S.C. § 3553(a), if it first finds that extraordinary and compelling reasons warrant

a reduction and “a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Before ordering the release of a

prisoner, the court must determine that he is not a danger to the safety of others or the

community. 18 U.S.C. § 3142(g).

      Congress did not define what constitutes an extraordinary and compelling reason,

leaving it to the Sentencing Commission to do so. In its policy statement and commentary

addressing Section 3582(c)(1)(A), the Sentencing Commission set forth three specific

extraordinary and compelling reasons. U.S.S.G. § 1B1.13, cmt. n. 1. Application Notes

1(A) through 1(C) detail qualifying medical, age and family circumstances. Pertinent to

Doan, Application Note 1(A) provides that a defendant may receive a sentence reduction

if he is suffering from a terminal illness or a serious physical or medical condition, a

serious functional or cognitive impairment, or deteriorating physical or mental health

because of the aging process that substantially diminishes the defendant’s ability to

provide self-care in prison and from which he is not expected to recover. U.S.S.G. §

1B1.13 cmt. n.1(A). It is undisputed that Doan’s conditions do not satisfy the requirements

of Application Note 1(A).

      Making it clear that these were not the only reasons that may be considered

extraordinary and compelling, the Sentencing Commission added an “other reasons”

category that provides that a reduction may be warranted by an “extraordinary and

compelling reason other than, or in combination with, the reasons described in



                                            3
            Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 4 of 7




subdivisions (A) through (C).” U.S.S.G. § 1B1.13, cmt. n. 1(D). At the same time, it

delegated the Bureau of Prisons (“BOP”) Director to define what “other reasons” qualify

under subdivision 1(D). Id.

       We have held in other cases that a court has the authority and responsibility to

determine what is an extraordinary and compelling reason for a sentence reduction under

18 U.S.C. § 3582(c)(1)(A). 13 We have also determined that the COVID-19 virus and its

impact on the prison population in a particular case may warrant relief under Section

3582(c)(1)(A). 14 Thus, we consider Doan’s motion on the merits.

       To determine whether extraordinary and compelling reasons exist in an individual

case, we consider the circumstances of the COVID-19 pandemic, the defendant’s health

conditions, the defendant’s age, the risk of contracting COVID-19 at the defendant’s

facility and whether the defendant has been fully vaccinated. None of these reasons alone

is an extraordinary or compelling reason. Health complications without the risk of COVID-

19 at a particular institution do not warrant release in every case. Similarly, the fact that

a facility may have confirmed cases of COVID-19 does not justify release if the defendant

is not at risk due to age or other medical conditions, or if the defendant is vaccinated.

However, a combination of these circumstances may rise to the level of “extraordinary

and compelling.” Hence, each case must be determined by the facts unique to the

defendant.




       13 See U.S. v. Babbitt, 496 F. Supp. 3d 903 (E.D. Pa. 2020); U.S. v. Spencer, No. 15-562, 2021
WL 565388 (E.D. Pa. Feb. 12, 2021); U.S. v. Randall, No. 08-8, 2021 WL 922077 (E.D. Pa. Mar. 11, 2021);
U.S. v. Avery, No. 04-243, 2021 WL 949482 (E.D. Pa. Mar. 12, 2021); U.S. v. Medina, No. 15-554 (E.D.
Pa. Apr. 22, 2021).
       14   See Babbitt, 496 F. Supp. 3d; Spencer, 2021 WL 565388; Medina, No. 15-554.


                                                   4
            Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 5 of 7




       There are three vaccines against COVID-19, produced by Pfizer-BioNTech,

Moderna and Johnson & Johnson, approved for emergency use in the United States. 15

Clinical trials of the Pfizer vaccine reported that it was up to 95% effective at preventing

symptomatic COVID-19 across a number of variables, including age, gender, race,

ethnicity, body mass index and other medical conditions. 16 In clinical trials, the vaccine

was 100% effective in preventing severe disease. 17 Clinical trials for Moderna showed an

efficacy rate of 94.1% against preventing symptomatic infection, although the rate

dropped to 86.4% for people aged 65 and older. 18

       Both Pfizer and Moderna require two separate doses, several weeks apart, to be

fully effective. 19 The Johnson & Johnson vaccine only requires one dose and has been

shown to have an 86% efficacy against severe illness and a 72% efficacy overall. 20

Serious side effects such as heart inflammation and blood clots have been reported in

rare cases. 21

       As of August 9, 2021, more than 4 billion vaccine doses have been administered

worldwide. 22 Based on the current available data, the vaccines appear to be effective


       15 “COVID-19 Vaccines,” U.S. Food & Drug Administration, https://www.fda.gov/emergency-
preparedness-and-response/coronavirus-disease-2019-covid-19/covid-19-vaccines.

       16  Katella, Kathy, “Comparing the COVID-19 Vaccines: How Are They Different?” Yale Medicine
(July 22, 2021), https://www.yalemedicine.org/news/covid-19-vaccine-comparison.

       17   Id.

       18   Id.
       19   Id.

       20   Id.

       21   Id.
       22    “WHO Coronavirus Disease       (COVID-19)   Dashboard,”   World   Health   Organization,
https://covid19.who.int/ (updated daily).


                                                 5
             Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 6 of 7




against the COVID-19 variants detected in different regions around the world. 23 A study

by the National Institute of Health on the impact of the two-dose vaccines concluded that

“[v]accination markedly reduced adverse outcomes,” with hospitalizations decreasing by

63.5%, intensive care unit hospitalizations decreasing by 65.6% and deaths decreasing

by 69.3%. 24

        Since the vaccines have become available, the BOP has administrated over

208,000 doses to incarcerated individuals and staff. 25 As of May 2021, over half of the

prisoners incarcerated in the federal and state systems were vaccinated. 26

        Doan is fully vaccinated against COVID-19, having received both doses of the

Moderna vaccine. Doan is sufficiently protected against symptomatic COVID-19.

Although he suffers from several medical conditions associated with increased risk of

severe illness or death from COVID-19, the risks posed to Doan’s health are minimal. He

contracted the virus in December 2020 and fully recovered. Moreover, Doan is housed at

FCI Fairton, which has reported one case among inmates and none among staff. 27 All of

the inmates housed with Doan in the minimum security camp are fully vaccinated, as well




        23 Katella, supra note 16; “About Variants of the Virus that Causes COVID-19,” Centers for Disease

Control and Prevention (June 28, 2021), https://www.cdc.gov/coronavirus/2019-ncov/variants/variant.html.

        24 Moghadas, Seyed M. et al., “The impact of vaccination on COVID-19 outbreaks in the United
States,” Clin. Infect. Dis. (Jan. 30, 2021), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7929033/.
        25   Federal Bureau of Prisons, “COVID-19 Coronavirus” (updated daily), https://bit.ly/2SOsQpe.

        26 Herring, Tiana and Emily Widra, “Just over half of incarcerated people are vaccinated, despite

being locked in COVID-19 epicenters,” Prison Policy Initiative (May 18, 2021), https://www.prisonpolicy.
org/blog/2021/05/18/vaccinationrates/.

        27   “COVID-19 Coronavirus,” supra note 25.


                                                      6
             Case 2:09-cr-00361-TJS Document 206 Filed 08/11/21 Page 7 of 7




as 75% of the total inmate population at FCI Fairton. 28 Therefore, these circumstances

do not present an extraordinary or compelling reason justifying compassionate release. 29

                                              Conclusion

        The COVID-19 pandemic and the low risk of Doan contracting COVID-19 at FCI

Fairton do not constitute an extraordinary and compelling reason to grant a sentence

reduction. He is no longer at risk of severe illness or death while continuing to serve his

sentence at FCI Fairton. Therefore, we shall deny Doan’s motion for a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A).




       28 Id.; Federal Bureau of Prisons, “FCI Fairton,” https://www.bop.gov/locations/institutions/fai/;

Govt. Supp. Resp. at 17.

        29  Our reasoning is consistent with that of numerous other courts in the Third Circuit that have
denied compassionate release motions brought by vaccinated defendants. See, e.g., United States v.
Reed, 2021 WL 2681498, at *4 (E.D. Pa. June 30, 2021) (“Now that COVID-19 vaccinations are being
administered throughout the Bureau of Prisons, compassionate release motions generally lack merit.”);
United States v. Hannigan, 2021 WL 1599707, at *5-6 (E.D. Pa. Apr. 22, 2021) (“Other courts in the Third
Circuit have agreed that the protection provided by an authorized COVID-19 vaccination reduces the risk
of serious illness from COVID-19 to such a degree that the threat of the pandemic alone cannot present an
extraordinary and compelling reason for compassionate release.”) (citing cases); United States v. Roper,
2021 WL 963583, at *4 (E.D. Pa. Mar. 15, 2021) (“The risk posed to an inoculated Mr. Roper is not an
extraordinary and compelling reason for his release.”); United States v. Jones, 2021 WL 1561959, at *1
(E.D. Pa. Apr. 21, 2021) (“[A]s of now, the available data confirms the extreme effectiveness of the
vaccines.”); United States v. Peterson, 2021 WL 2156398, at *2 (E.D. Pa. May 27, 2021) (“Given the
significant protection the [Johnson and Johnson] vaccine offers and the declining rates of COVID-19
infections in prisons, we (like many other courts) do not find that Mr. Peterson has presented extraordinary
and compelling circumstances at this time.”); United States v. Kamara, 2021 WL 2137589 (E.D. Pa. May
26, 2021).
         Because we conclude that there is no extraordinary or compelling reason to grant compassionate
release, we do not reach the issue of whether Doan is a danger to the safety of others or the community.

                                                     7
